EXHIBIT 10.3
AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND WAIVER
               THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND WAIVER (this
“Amendment”), dated as of November 5, 2009, is entered into by and among
SKECHERS U.S.A., INC., a Delaware corporation (“Parent”), each of Parent’s
Subsidiaries identified on the signature pages thereof (such Subsidiaries,
together with Parent and each other Subsidiary that becomes a party thereto
after the date thereof in accordance with the terms thereof, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders identified
on the signature pages hereof (such lenders, and the other lenders party to the
below-defined Credit Agreement, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), and WELLS FARGO FOOTHILL, LLC, a Delaware
limited liability company, as a joint lead arranger and as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”) in light of the following:
W I T N E S S E T H
               WHEREAS, Parent, Borrowers, Lenders, Agent, BANK OF AMERICA,
N.A., as syndication agent, and BANC OF AMERICA SECURITIES LLC, as a joint lead
arranger are parties to that certain Credit Agreement, dated as of June 30, 2009
(as amended, restated, supplemented, or otherwise modified through the date
hereof, the “Credit Agreement”);
               WHEREAS, Borrowers have informed Agent that (i) Robert Y.
Greenberg, a Permitted Holder, has entered into The Robert Y. Greenberg 2009
Annuity Trust, executed on September 14, 2009 (the “Robert Greenberg Trust”), by
and among Robert Y. Greenberg, as the settler, and Gil N. Schwartzberg, as the
trustee (the “Trustee of the Robert Greenberg Trust”) and, in connection
therewith, has transferred 2.5 million Class B shares of the Stock of Parent to
the Robert Greenberg Trust and (ii) M. Susan Greenberg, a Permitted Holder, has
entered into The M. Susan Greenberg 2009 Annuity Trust, executed on
September 14, 2009 (the “Susan Greenberg Trust”; and together with the Robert
Greenberg Trust, collectively, the “Trusts”), by and among M. Susan Greenberg,
as the settler, and Gil N. Schwartzberg, as the trustee (the “Trustee of the
Susan Greenberg Trust”; the Trustee of the Susan Greenberg Trust and the Trustee
of the Robert Greenberg Trust, referred to collectively as the “Trustee”) and,
in connection therewith, has transferred 2.5 million Class B shares of the Stock
of Parent to the Susan Greenberg Trust;
               WHEREAS, the Trusts do not constitute “Family Trusts” as defined
in Schedule P-1 to the Credit Agreement;
               WHEREAS, (i) as a result of the transfer of the Class B shares of
the Stock of Parent to the Trusts, the Permitted Holders own and control
approximately 48.1% of the Stock of Parent having the right to vote for the
election of members of the Board of Directors, (ii) pursuant to the terms and
conditions of the Robert Greenberg Trust and the Susan Greenberg Trust, the
Trustee is the beneficial owner of approximately 30.5% of the Stock of Parent
having the right to vote for the election of members of the Board of Directors,
and (iii) in light of clauses (i) and (ii) of this recital, a Change of Control
has occurred under the Credit Agreement (the “Designated Change of Control”);
               WHEREAS, the occurrence of the Designated Change of Control
constitutes an Event of Default pursuant to Section 6.8 of the Credit Agreement
(the “Designated Event of Default”);
               WHEREAS, Borrowers have requested that Agent and Lenders (i) make
certain amendments to the Credit Agreement and (ii) waive the Designated Event
of Default; and

 



--------------------------------------------------------------------------------



 



               WHEREAS, upon the terms and conditions set forth herein, Agent
and the undersigned Lenders are willing to accommodate Borrowers’ requests.
               NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement, as
amended hereby.
     2. Amendments to Credit Agreement.
          (a) Schedule 1.1 of the Credit Agreement is hereby amended and
modified by amending and restating or adding (as applicable) the following
definitions in the appropriate alphabetical order:
               “Continuing Director” means (a) any member of the Board of
Directors who was a director (or comparable manager) of Parent on the Closing
Date, and (b) any individual who becomes a member of the Board of Directors
after the Closing Date if such individual was approved, appointed or nominated
for election to the Board of Directors by either (i) the Permitted Holders
(other than any trust or estate planning vehicle pursuant to clause (b) or
(c) of the definition of Family Trust) or (ii) a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office at the Closing Date in an actual
or threatened election contest relating to the election of the directors (or
comparable managers) of Parent and whose initial assumption of office resulted
from such contest or the settlement thereof.
               “Family Member” has the meaning specified therefor in
Schedule P-1.
               “Family Trusts” has the meaning specified therefor in
Schedule P-1.
               “First Amendment” means that certain Amendment Number One to
Credit Agreement and Waiver, dated as of November 5, 2009, by and among the
Borrowers, Agent, and the Lenders signatory thereto.
               “Non-Qualified Family Trust” has the meaning specified therefor
in Section 5.17 of the Agreement.
               “Robert Greenberg Trust Agreement” has the meaning specified
therefor in the definition of Family Trusts.
               “Susan Greenberg Trust Agreement” has the meaning specified
therefor in the definition of Family Trusts.
               “Trust Agreements” and “Trust Agreement” have the respective
meanings specified therefor in the definition of Family Trusts.
          (b) Section 5 of the Credit Agreement is hereby amended and modified
by adding a new Section 5.17 following Section 5.16 therein as follows:
               “5.17 Trusts. In the event that any trust or other estate
planning vehicle is established for the benefit of Robert Greenberg or any
Family Member of Robert Greenberg on or after the date of the First Amendment,
which trust or other estate planning vehicle does not constitute a Family Trust

 



--------------------------------------------------------------------------------



 



solely because Robert Greenberg or a Family Member of Robert Greenberg does not
serve as trustee or a similar capacity therefor (a “Non-Qualified Family
Trust”), Borrower shall provide Agent with not less than 5 Business Days prior
written notice before (a) the establishment of any such Non-Qualified Family
Trust that, at the time of its creation, will hold 250,000 or more shares of the
Stock of Parent and (b) the transfer or contribution (whether in one transfer or
contribution or a series of related transfers or contributions) of 250,000 or
more shares of the Stock of Parent to any such Non-Qualified Family Trust, in
each case, together with copies of the applicable trust agreement or estate
planning vehicle agreement relating to such Non-Qualified Family Trust.”
          (c) Section 8.2 of the Credit Agreement is hereby amended and modified
by amending and restating Section 8.2(a) in its entirety as follows:
               “(a) fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2 (other than with respect to any
of clauses (a) through (r) of Schedule 5.2), 5.3 (solely if any Borrower is not
in good standing in its jurisdiction of organization), 5.6, 5.7 (solely if
Borrowers refuse to allow Agent or its representatives or agents to visit
Borrowers’ properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss Borrowers’ affairs, finances, and
accounts with officers and employees of Borrowers), 5.10, 5.11, 5.14, or 5.17 of
this Agreement, (ii) Sections 6.1 through 6.16 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 6 of the Security Agreement;”
          (d) Section 15.1 of the Credit Agreement is hereby amended and
modified by amending and restating the first four sentences appearing therein in
their entirety as follows:
               “15.1 Appointment and Authorization of Agent. Each Lender hereby
designates and appoints WFF as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as agent for and on behalf of the Lenders (and the Bank Product Providers)
on the conditions contained in this Section 15. The provisions of this
Section 15 are solely for the benefit of Agent and the Lenders, and Parent and
its Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by its
acceptance of the benefits of the Loan Documents, each Bank Product Provider
shall be deemed to authorize) Agent to act as the secured party under each of
the Loan Documents that create a Lien on any item of Collateral.”
          (e) Section 15.3 of the Credit Agreement is hereby amended and
modified by inserting “(or Bank Product Providers)” after “the Lenders”
appearing therein.
          (f) Section 15.4 of the Credit Agreement is hereby amended and
modified by (1) inserting “(and, if it so elects, the Bank Product Providers)”
after the phrase “If Agent so requests, it shall first be

 



--------------------------------------------------------------------------------



 



indemnified to its reasonable satisfaction by the Lenders” and (b) inserting
“(and Bank Product Providers)” after “the Lenders” in the last sentence
appearing therein.
          (g) Section 15.6 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
               “15.6 Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of Parent and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender (or Bank Product Provider). Each Lender represents (and by its
acceptance of the benefits of the Loan Documents, each Bank Product Provider
shall be deemed to represent) to Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrowers or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to represent) that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by its acceptance of the
benefits of the Loan Documents, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrowers, its Affiliates
or any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).”
          (h) Section 15.7 of the Credit Agreement is hereby amended and
modified by inserting “(or Bank Product Providers)” after “Agent is authorized
and directed to deduct and retain sufficient amounts from the Collections of
Parent and its Subsidiaries received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders” appearing therein.
          (i) Section 15.8 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
               “15.8 Agent in Individual Capacity. WFF and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though WFF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by its acceptance of the benefits
of the Loan Documents, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, WFF or its Affiliates may
receive information regarding Parent or its Affiliates or any other Person

 



--------------------------------------------------------------------------------



 



party to any Loan Documents that is subject to confidentiality obligations in
favor of Parent or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.”
          (j) Section 15.9 of the Credit Agreement is hereby amended and
modified by amending and restating the first three sentences appearing therein
in their entirety as follows:
               “15.9 Successor Agent. Agent may resign as Agent upon 30 days
prior written notice to the Lenders (unless such notice is waived by the
Required Lenders) and Borrowers (unless such notice is waived by Borrowers) and
without any notice to the Bank Product Providers. If Agent resigns under this
Agreement, the Required Lenders shall be entitled to, with (so long as no Event
of Default has occurred and is continuing) the consent of Borrowers (such
consent not to be unreasonably withheld, delayed, or conditioned), appoint a
successor Agent for the Lenders (and the Bank Product Providers). If, at the
time that Agent’s resignation is effective, it is acting as an Issuing Lender or
the Swing Lender, such resignation shall also operate to effectuate its
resignation as an Issuing Lender or the Swing Lender, as applicable, and it
shall automatically be relieved of any further obligation to issue Letters of
Credit, to cause the Underlying Issuer to issue Letters of Credit, or to make
Swing Loans.”
          (k) Section 15.10 of the Credit Agreement is hereby amended and
modified by amending and restating clause (a) of such section in its entirety as
follows:
               “(a) Any Lender and its respective Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group (or the Bank Product
Providers). The other members of the Lender Group acknowledge (and by its
acceptance of the benefits of the Loan Documents, each Bank Product Provider
shall be deemed to acknowledge) that, pursuant to such activities, such Lender
and its respective Affiliates may receive information regarding Parent or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.”
          (l) Section 15.11 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
               “15.11 Collateral Matters.
                    (a) The Lenders hereby irrevocably authorize (and by its
acceptance of the benefits of the Loan Documents, each Bank Product Provider
shall be deemed to authorize) Agent to release any Lien on any Collateral or
otherwise consent to the disposition thereof free of the Lien created by the
Loan Documents (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Borrowers certify to Agent that the sale or disposition is

 



--------------------------------------------------------------------------------



 



permitted under Section 6.4 or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Parent or its Subsidiaries owned no
interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. The Lenders hereby irrevocably authorize (and by its acceptance of
the benefits of the Loan Documents, each Bank Product Provider shall be deemed
to authorize) Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Agent under the provisions of the Code, including pursuant to Sections 9-610 or
9-620 of the Code, any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, or at any other
sale or foreclosure conducted by Agent (whether by judicial action or otherwise)
in accordance with applicable law. Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of Collateral having an aggregate
book value in excess of $75,000,000 during any calendar year, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers); provided, however, that nothing in clause (y) of this
sentence shall be deemed to restrict or limit the enforcement rights or remedies
of Agent with respect to the Collateral under this Agreement or any other Loan
Document that arise as a result of an Event of Default. Upon request by Agent or
Borrowers at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrowers in respect of) all interests retained by
Borrowers, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. The Lenders further hereby irrevocably
authorize (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to authorize) Agent, at its option and in
its sole discretion, to subordinate any Lien granted to or held by Agent under
any Loan Document to the holder of any Permitted Lien on such property if such
Permitted Lien secures Permitted Purchase Money Indebtedness.
                    (b) Agent shall have no obligation whatsoever to any of the
Lenders (or the Bank Product Providers) to assure that the Collateral exists or
is owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, or that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.”
          (m) Section 15.13 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
               “15.13 Agency for Perfection. Agent hereby appoints each other
Lender (and each Bank Product Provider) as its agent (and each Lender hereby
accepts (and by its acceptance of the benefits of the Loan Documents, each Bank
Product Provider shall be deemed to accept) such appointment) for the purpose of

 



--------------------------------------------------------------------------------



 



perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.”
          (n) Section 15.14 of the Credit Agreement is hereby amended and
modified by inserting “(or Bank Product Providers)” after “the Lenders”
appearing therein:
          (o) Section 15.15 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
               “15.15 Concerning the Collateral and Related Loan Documents. Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by its acceptance of the benefits of the Loan Documents, each Bank Product
Provider shall be deemed to agree) that any action taken by Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral and the exercise by Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders (and such Bank Product Provider).”
          (p) Schedule P-1 to the Credit Agreement is hereby amended in its
entirety and replaced with Schedule P-1 attached hereto as Exhibit B.
     3. Waiver of Designated Event of Default. Anything in the Credit Agreement
to the contrary notwithstanding, and subject to the satisfaction or waiver of
the conditions precedent set forth in Section 4 hereof, Agent and Lenders hereby
(i) waive the Designated Event of Default; provided, however, nothing herein,
nor any communications among Parent, any Borrower, any Guarantor, Agent, or any
Lender, shall be deemed a waiver with respect to any Events of Default, other
than the Designated Event of Default, or any future failure of Parent, any
Borrower or any Guarantor to comply fully with any provision of the Credit
Agreement or any provision of any other Loan Document, and in no event shall
this waiver be deemed to be a waiver of enforcement of any of Agent’s or
Lenders’ rights or remedies under the Credit Agreement and the other Loan
Documents, at law (including under the Code), in equity, or otherwise including,
without limitation, the right to declare all Obligations immediately due and
payable pursuant to Section 9.1 of the Credit Agreement, with respect to any
other Defaults or Events of Default now existing or hereafter arising. Except as
expressly provided herein, Agent and each Lender hereby reserves and preserves
all of its rights and remedies against Parent, any Borrower and any Guarantor
under the Credit Agreement and the other Loan Documents, at law (including under
the Code), in equity, or otherwise including, without limitation, the right to
declare all Obligations immediately due and payable pursuant to Section 9.1 of
the Credit Agreement.
     4. Conditions Precedent to Amendment. The satisfaction or waiver of each of
the following shall constitute conditions precedent to the effectiveness of this
Amendment:
          (a) Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.
          (b) Agent shall have received the reaffirmation and consent of each
Guarantor attached hereto as Exhibit A, duly executed and delivered by an
authorized official of each Guarantor.
          (c) Agent shall have received copies of The Robert Y. Greenberg 2009
Annuity Trust, executed on September 14, 2009, by and among Robert Y. Greenberg,
as the settler, and Gil N. Schwartzberg, as the trustee, and The M. Susan
Greenberg 2009 Annuity Trust, executed on September 14, 2009, by and among M.

 



--------------------------------------------------------------------------------



 



Susan Greenberg, as the settler, and Gil N. Schwartzberg, as the trustee, and
any other documents executed in connection therewith, duly executed and
delivered by each party thereto, as in effect on November 5, 2009, which
documents shall be in full force and effect and shall in the forms attached as
Exhibit C hereto.
          (d) After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
          (e) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower, any Guarantor, Agent, or any
Lender.
          (f) After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.
     5. Representations and Warranties. Each of Parent and each Borrower hereby
represents and warrants to Agent and the Lenders as follows:
          (a) It (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
in all material respects as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.
          (b) The execution, delivery, and performance by it of this Amendment
and the performance by it of each Loan Document to which it is or will be a
party (i) have been duly authorized by all necessary action on the part of such
Borrower or Parent, as the case may be and (ii) do not and will not (A) violate
any material provision of federal, state or local law or regulation applicable
to it or its Subsidiaries, the Governing Documents of it or its Subsidiaries, or
any order, judgment or decree of any court or other Governmental Authority
binding on it or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of it or its Subsidiaries, except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Borrower or any Guarantor, other than Permitted Liens, or
(D) require any approval of any Borrower’s or any Guarantor’s interestholders or
any approval or consent of any Person under any Material Contract of any
Borrower or any Guarantor, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
          (c) No registration with, consent, or approval of, or notice to, or
other action by, any Governmental Authority, other than registrations, consents
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date, is

 



--------------------------------------------------------------------------------



 



required in connection with the due execution, delivery and performance by it of
this Amendment or any other Loan Document to which it is or will be a party.
          (d) This Amendment is, and each other Loan Document to which it is or
will be a party, when executed and delivered by each Loan Party that is a party
thereto, will be the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.
          (e) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, or any member of the Lender
Group.
          (f) No Default or Event of Default has occurred and is continuing as
of the date of the effectiveness of this Amendment, and no condition exists
which constitutes a Default or an Event of Default.
          (g) The representations and warranties set forth in this Amendment,
the Credit Agreement, as amended by this Amendment and after giving effect
hereto, and the other Loan Documents to which it is a party are true, correct,
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
          (h) This Amendment has been entered into without force or duress, of
the free will of each of Parent and each Borrower, and the decision of each of
Parent and each Borrower to enter into this Amendment is a fully informed
decision and such Person is aware of all legal and other ramifications of each
decision.
          (i) It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder and thereunder.
     6. Release by Each Borrower and Each Guarantor.
          (a) Effective on the date hereof, each Borrower and each Guarantor,
for itself and on behalf of its successors and assigns, and any Person acting
for or on behalf of, or claiming through it, hereby waives, releases, remises
and forever discharges Agent and each Lender, each of their respective
Affiliates, and each of their respective successors in title, past, present and
future officers, directors, employees, limited partners, general partners,
investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents and
other professionals and all other persons and entities to whom any member of the
Lenders would be liable if such persons or entities were found to be liable to
such Borrower or such Guarantor (each a “Releasee” and collectively, the
“Releasees”), from any and all past, present and future claims (provided that,
future claims are hereby waived, released, remised and forever discharged solely
to the extent such future claims relate, directly or indirectly, to acts or
omissions that occurred on or prior to the date of this Amendment), suits,
liens, lawsuits, adverse consequences, amounts paid in settlement, debts,
deficiencies, diminution in value, disbursements, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law (each a
“Claim” and

 



--------------------------------------------------------------------------------



 



collectively, the “Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Borrower or such Guarantor ever had from the beginning
of the world, now has, or might hereafter (provided, that, claims that might
arise hereafter are hereby waived, released, remised and forever discharged
solely to the extent such claims relate, directly or indirectly, to acts or
omissions that occurred on or prior to the date of this Amendment) have against
any such Releasee which relates, directly or indirectly, to any acts or
omissions of any such Releasee that occurred on or prior to the date of this
Amendment, which relate directly or indirectly, to the Credit Agreement, any
other Loan Document, or to the lender-borrower relationship evidenced by the
Loan Documents. As to each and every Claim released hereunder, each Borrower and
each Guarantor hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:
               “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”
               As to each and every Claim released hereunder, each Borrower and
each Guarantor also waives the benefit of each other similar provision of
applicable federal or state law (including without limitation the laws of the
state of New York), if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto.
               Each Borrower and each Guarantor acknowledges that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such claims, demands, or causes of action
and agrees that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts. Each Borrower and each
Guarantor understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
          (b) Each Borrower and each Guarantor, for itself and on behalf of its
successors and assigns, and any Person acting for or on behalf of, or claiming
through it, hereby absolutely, unconditionally and irrevocably, covenants and
agrees with and in favor of each Releasee above that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any claim released, remised and discharged by such Person pursuant to the above
release. Each Borrower and each Guarantor further agrees that it shall not
dispute the validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of Agent’s Lien on any item of Collateral
under the Credit Agreement or the other Loan Documents. If each Borrower and
each Guarantor or any of its respective successors, assigns, or officers,
directors, employees, agents or attorneys, or any Person acting for or on behalf
of, or claiming through it violate the foregoing covenant, such Person, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by such Releasee as a result
of such violation.
     7. Choice of Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY HERETO WAIVES, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 7.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     8. Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification is made in accordance with the terms and provisions of
Section 14.1 of the Credit Agreement.
     9. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
     10. Expenses. Each Borrower shall pay to the Agent and the Lenders all
costs, all out-of-pocket expenses, and all fees and charges of every kind in
connection with the preparation, negotiation, execution and delivery of this
Amendment any documents and instruments relating thereto. In addition thereto,
each Borrower agrees to reimburse Agent and the Lenders on demand for its costs
arising out of this Amendment and all documents or instruments relating hereto
(which costs may include the reasonable fees and expenses of any attorneys
retained by Agent or any Lender).
     11. Effect on Loan Documents.
               (a) The Credit Agreement, as amended hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of Agent or any Lender under the Credit Agreement or
any other Loan Document. The waivers, consents and modifications herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are

 



--------------------------------------------------------------------------------



 



based, shall not excuse any non-compliance with the Loan Documents (except as
expressly stated herein), and shall not operate as a consent to any matter under
the Loan Documents. Except for the amendments to the Credit Agreement expressly
set forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. The execution, delivery and performance
of this Amendment shall not operate as a waiver (except as expressly stated
herein) of or, except as expressly set forth herein, as an amendment of, any
right, power or remedy of the Lenders in effect prior to the date hereof. The
amendments and waivers set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, and except as expressly set forth herein, shall
neither excuse any future non-compliance with the Credit Agreement, nor operate
as a waiver of any Default or Event of Default (other than the Designated Event
of Default). To the extent any terms or provisions of this Amendment conflict
with those of the Credit Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control.
          (b) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.
          (c) To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
          (d) This Amendment is a Loan Document.
          (e) Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.
     12. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
     13. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
     14. Reaffirmation of Obligations. Each of Parent and each Borrower hereby
reaffirms its obligations under each Loan Document to which it is a party. Each
of Parent and each Borrower hereby further ratifies and reaffirms the validity
and enforceability of all of the liens and security interests heretofore
granted, pursuant to and in connection with the Security Agreement or any other
Loan Document to Agent, on behalf and for the benefit of the Lender Group and
Bank Product Providers, as collateral security for the obligations under the
Loan Documents in accordance with their respective terms, and acknowledges that
all of such liens and security interests, and all collateral heretofore pledged
as security for such obligations, continues to be and remain Collateral for such
obligations from and after the date hereof.

 



--------------------------------------------------------------------------------



 



     15. Ratification. Each of Parent and each Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as amended
hereby.
     16. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

            SKECHERS U.S.A., INC.,
a Delaware corporation, as Parent and as a Borrower
      By:   /s/ DAVID WEINBERG         Name:   David Weinberg        Title:  
Chief Operating Officer     

            SKECHERS U.S.A., INC. II,
a Delaware corporation, as a Borrower
      By:   /s/ DAVID WEINBERG         Name:   David Weinberg        Title:  
Chief Financial Officer     

            SKECHERS BY MAIL, INC.,
a Delaware corporation, as a Borrower
      By:   /s/ DAVID WEINBERG         Name:   David Weinberg        Title:  
Chief Financial Officer     

            310 GLOBAL BRANDS, INC.,
a Delaware corporation, as a Borrower
      By:   /s/ DAVID WEINBERG         Name:   David Weinberg        Title:  
Chief Executive Officer     

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as
Agent and as a Lender
      By:   /s/ RINA SHINODA       Name:   Rina Shinoda       Title:   Vice
President    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ STEPHEN KING       Name:   Stephen King       Title:   Senior
Vice President    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            PNC BANK, N.A.,
as a Lender
      By:   /s/ Robin L. Arriola       Name:   Robin L. Arriola       Title:  
Vice President    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as a Lender
      By:   /s/ PETER EHLINGER       Name:   Peter Ehlinger       Title:   Vice
President    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            HSBC BUSINESS CREDIT (USA) INC.,
as a Lender
      By:   /s/ KYSHA A. PIERRE-LOUIS       Name:   Kysha A. Pierre-Louis      
Title:   Vice President    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            CIT BANK,
as a Lender
      By:   /s/ BENJAMIN HASLAM       Name:   Benjamin Haslam       Title:  
Authorized Signatory    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE LEVERAGE FINANCE CORPORATION,
as a Lender
    By:   /s/ ARI KAPLAN       Name:   Ari Kaplan       Title:   Senior Vice
President    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ WAYNE G. ELLIOTT       Name:   Wayne Glen Elliott       Title:  
Vice President    

[Signature Page to Amendment Number One to Credit Agreement and Waiver]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION AND CONSENT
               All capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to them in that certain Credit Agreement
dated as of June 30, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among SKECHERS
U.S.A., INC., a Delaware corporation (“Parent”), each of Parent’s Subsidiaries
identified on the signature pages thereof (such Subsidiaries, together with
Parent and each other Subsidiary that becomes and party thereto after the date
thereof in accordance with the terms thereof, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders identified on the signature pages
hereof (such lenders, and the other lenders party to the below-defined Credit
Agreement, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as
a joint lead arranger and as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
BANK OF AMERICA, N.A. (“BOA”), as syndication agent, and BANC OF AMERICA
SECURITIES LLC (“BOAS”), as a joint lead arranger, as amended by that certain
Amendment Number One to Credit Agreement and Waiver, dated as of November 5,
2009 (the “Amendment”), by and among the Borrowers, the Lenders signatory
thereto, and Agent. The undersigned Guarantors each hereby (a) represents and
warrants to Agent and the Lenders that the execution, delivery, and performance
of this Reaffirmation and Consent (i) are within its powers, (ii) have been duly
authorized by all necessary action, (iii) do not and will not violate of any
material provisions of federal, state, or local law or regulation applicable to
it or its Subsidiaries or of the terms of its Governing Documents, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (iv) do not and will not in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of such Guarantor except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (v) do not and will
not result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of such Guarantor, other than Permitted Liens, and
(vi) do not and will not require any approval of its interestholders or any
approval or consent of any Person under any Material Contract of such Guarantor,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change; (b) consents to the
amendment of the Credit Agreement as set forth in the Amendment and any waivers
granted therein, including, without limitation, and agrees to the terms of the
release granted in Section 6 thereof; (c) acknowledges and reaffirms its
obligations owing to Agent and the Lenders under any Loan Document to which it
is a party; (d) agrees that each of the Loan Documents to which it is a party is
and shall remain in full force and effect; and (e) ratifies and reaffirms the
validity and enforceability of all of the liens and security interests
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document to Agent, on behalf and for the benefit of the Lender
Group and the Bank Product Providers, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
Collateral for such obligations from and after the date hereof. Although each of
the undersigned has been informed of the matters set forth herein and in the
Amendment and has acknowledged and agreed to same, they each understand that
neither any Agent nor any Lender has any obligations to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed

 



--------------------------------------------------------------------------------



 



counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail also shall deliver an original executed counterpart of this Reaffirmation
and Consent but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Reaffirmation and Consent.
               This Reaffirmation and Consent is a Loan Document.
               THE VALIDITY OF THIS REAFFIRMATION AND CONSENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[signature page follows]

 



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the undersigned have each caused this
Reaffirmation and Consent to be executed as of the date of the Amendment.

            SKECHERS COLLECTION, LLC,
a California limited liability company

By: SKECHERS U.S.A., INC.,
       its sole member and manager
      By:            Name:            Title:           SKECHERS SPORT, LLC,
a California limited liability company

By: SKECHERS U.S.A., INC.,
       its sole member and manager
      By:            Name:            Title:        

            DUNCAN INVESTMENTS, LLC,
a California limited liability company

By: SKECHERS U.S.A., INC.,
       its sole member and manager
      By:            Name:            Title:           SEPULVEDA BLVD.
PROPERTIES, LLC,
a California limited liability company

By: SKECHERS U.S.A., INC.,
       its sole member and manager
      By:            Name:            Title:        

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO
AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            SKX ILLINOIS, LLC,
an Illinois limited liability company

By: SKECHERS U.S.A., INC.,
       its sole member and manager
      By:            Name:            Title:        

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO
AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Schedule P-1
Permitted Holder means Robert Greenberg and any of his Affiliates, Family
Members, Family Trusts and any Family Trust of a Family Member of Robert
Greenberg.
For purposes of this Schedule, “Family Member” means, with respect to any
individual, any other individual having a relationship by blood (to the second
degree of consanguinity), marriage, or adoption to such individual and “Family
Trusts” means, (a) with respect to any individual, trusts or other estate
planning vehicles established for the benefit of such individual or Family
Members of such individual and in respect of which such individual or a Family
Member of such individual serves as trustee or in a similar capacity, (b) with
respect to Robert Y. Greenberg, The Robert Y. Greenberg 2009 Annuity Trust,
executed on September 14, 2009, by and among Robert Y. Greenberg, as the
settler, and Gil N. Schwartzberg, as the trustee, as in effect on November 5,
2009 in the form attached as Exhibit C to the First Amendment (the “Robert
Greenberg Trust Agreement”), and (c) with respect to M. Susan Greenberg, The M.
Susan Greenberg 2009 Annuity Trust, executed on September 14, 2009, by and among
M. Susan Greenberg, as the settler, and Gil N. Schwartzberg, as the trustee, as
in effect on November 5, 2009 in the form attached as Exhibit C to the First
Amendment (the “Susan Greenberg Trust Agreement,”, and together with the Robert
Greenberg Trust Agreement, each a “Trust Agreement” and collectively, the “Trust
Agreements”).

 